 


114 HR 238 IH: Copyright and Marriage Equality Act
U.S. House of Representatives
2015-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 238 
IN THE HOUSE OF REPRESENTATIVES 
 
January 9, 2015 
Mr. Kilmer (for himself, Ms. Ros-Lehtinen, Mr. Polis, Mr. Hanna, Mr. Swalwell of California, Ms. DelBene, Mr. Connolly, Mr. Vargas, Mr. Murphy of Florida, Ms. Titus, Mr. Lowenthal, Mr. Cicilline, Mr. McDermott, Ms. Brownley of California, Mr. Yarmuth, Ms. Meng, Mr. Himes, and Ms. Wilson of Florida) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 17, United States Code, with respect to the definition of widow and widower, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Copyright and Marriage Equality Act. 2.Definition of widow and widower in title 17, United States Code (a)In generalSection 101 of title 17, United States Code, is amended by striking the definition of widow or widower and inserting the following:

An individual is the widow or widower of an author if the courts of the State in which the individual and the author were married (or, if the individual and the author were not married in any State but were validly married in another jurisdiction, the courts of any State) would find that the individual and the author were validly married at the time of the author’s death, whether or not the spouse has later remarried. . (b)Effective dateThe amendment made by subsection (a) shall apply with respect to the death of any author that occurs on or after the date of the enactment of this Act.  
 
